Citation Nr: 0533276	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  93-09 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected peripheral neuropathy, with 
atrophy of the first dorsal interosseus muscle of the right 
hand.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected residuals of a gunshot wound to the 
right upper extremity for the period from February 27, 1991 
to July 2, 1997.  

3.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of a gunshot wound to the 
right deltoid muscle (Muscle Group III) for the period 
beginning on July 3, 1997.  

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a gunshot wound to the 
right biceps muscle (Muscle Group V) for the period beginning 
on July 3, 1997.  

5.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a gunshot wound to the 
right triceps muscle (Muscle Group VI) for the period 
beginning on July 3, 1997.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision issued 
by the RO.  

In an August 2003 decision, the Board increased the 
evaluation for the veteran's service-connected residuals of a 
gunshot wound to the right shoulder to 30 percent.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In April 2004, the Court granted a Joint Motion to vacate the 
Board's decision to the extent that a higher evaluation had 
not been granted.  

In June 2004, the Board remanded this case back to the RO for 
additional development and adjudication.  

In an April 2003 rating decision, the RO effectuated the 
Board's grant of a 30 percent evaluation for the veteran's 
residuals of a gunshot wound to the right upper extremity for 
the period from February 27, 1991 to July 2, 1997.  

As of July 3, 1997, the RO granted separate evaluations for 
the residuals of gunshot wounds to the right deltoid muscle 
(20 percent), the right biceps muscle (10 percent), the right 
triceps muscle (10 percent).  

Separately, the RO also granted service connection for 
peripheral neuropathy with atrophy of the first dorsal 
interosseous muscle of the right hand and assigned a 10 
percent evaluation as of February 27, 1991.  All of these 
current grants stem from the initial appeal and remain at 
issue in this case.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The Board will address the issue of entitlement to an initial 
evaluation in excess of 10 percent for peripheral neuropathy, 
with atrophy of the first dorsal interosseus muscle of the 
right hand, in the REASONS AND BASES section of this 
document.  

The remaining issues are addressed in the REMAND portion 
hereinbelow and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.  

2.  The veteran's right hand neurological disorder is shown 
currently to be have been productive of symptoms that more 
nearly approximate those consistent with moderate incomplete 
paralysis.  



CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation for the 
service-connected peripheral neuropathy, with atrophy of the 
first dorsal interosseus muscle of the right hand, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.124a including Diagnostic Code 
8515 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VCAA and implementing regulations apply to 
the case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a June 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued prior to 
the April 2005 rating decision assigning a separate 
evaluation for the veteran's right hand neurological 
disorder.  This letter addressed the veteran's initial 
increased rating claim concerning the right shoulder.  

The question of whether a further VCAA letter for such 
"downstream" matters as the right hand neurological 
disorder is required was addressed by the VA Office of 
General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this precedent opinion, the General Counsel held that, in 
such circumstances, a Statement of the Case was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. 
§ 5103(a) did not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  Id.   In any event, the RO addressed the veteran's 
claim in its June 2005 Supplemental Statement of the Case.  

Here, the noted "duty to assist" letter was issued 
subsequent to the October 1991 rating decision upon which 
this appeal arose but prior to the April 2005 rating decision 
assigning a separate evaluation for the veteran's right hand 
neurological disorder.  

In any event, as indicated hereinabove, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

As noted, the RO, in an April 2005 rating decision, granted 
service connection for peripheral neuropathy with atrophy of 
the first dorsal interosseous muscle of the right hand and 
assigned a 10 percent evaluation as of February 27, 1991.  
The Board has thus considered all medical evidence from the 
relevant appellate period in reaching a determination.  

In this case, the veteran, who is right-handed, was diagnosed 
with "[c]arpal tunnel syndrome of the right shoulder" 
following an April 2000 VA orthopedic examination.  

During his July 2004 VA neurologic examination, the veteran 
reported having episodic, daily right arm pain that rendered 
him unable to put on a shirt by himself and decreased his 
ability to drive.  

A VA neurological examination from January 2005 revealed 
"right biceps triceps and deltoid atrophy of intrinsic 
muscles of the [right] hand."  The examiner noted a decrease 
in pinprick and vibration sense and further commented that 
"as far back as 09/01 it was noted that [the veteran] had a 
moderate peripheral neuropathy and ha[d] had findings before 
of decreased position sense, pinprick, and vibration sense."  

A VA orthopedic examination report from January 2005 also 
indicates first dorsal interosseous wasting, and the examiner 
found it likely that there was "some nerve damage causing 
further weakness" as a result of the initial injury.  

The RO has evaluated the service-connected right hand 
neurological disability at the 10 percent rate under 
38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Under this section, and as applicable to a dominant hand, a 
10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve, while a 30 percent evaluation 
contemplates moderate incomplete paralysis, and a 40 percent 
evaluation is in order for severe incomplete paralysis.  

The Board is aware that, in this case, the examination 
findings specifically concerning the right hand neurological 
disorder are limited.  

However, the veteran has complained of chronic pain, and the 
January 2005 VA examination report reflects moderate 
neuropathy going back to at least 2001.  

There is no evidence of record clearly indicating a lower 
degree of symptomatology prior to 2001, and the January 2005 
VA orthopedic examiner linked the veteran's current 
symptomatology to the initial injury; as such, the Board thus 
finds that a "staged" rating under Fenderson is not 
indicated in this case.  

After reviewing the evidence of record, the Board finds that 
this symptomatology is more nearly commensurate to moderate, 
though not severe, incomplete paralysis under Diagnostic Code 
8515.  As such, a 30 percent evaluation is warranted under 
this section.  

Overall, the Board concludes that an initial evaluation of 30 
percent for the service-connected peripheral neuropathy, with 
atrophy of the first dorsal interosseus muscle of the right 
hand, should be assigned.  



ORDER

An initial evaluation of 30 percent for peripheral neuropathy 
with atrophy of the first dorsal interosseous muscle of the 
right hand is granted, subject to the regulations governing 
the payment of VA monetary benefits.  



REMAND

As a preliminary matter, the Board notes that the Court has 
determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

In the June 2004 remand, the Board requested that the RO 
specifically address the question of whether a separate 
evaluation should be assigned for degenerative joint disease 
of the right shoulder.  

The Board included this instruction in view of a notation in 
the March 2004 Joint Motion for remand indicating that there 
had been no discussion of whether degenerative joint disease 
of the right shoulder was related to the service-connected 
gunshot wound and that this matter should be further 
considered.  

The Board observes that, in a January 2005 VA orthopedic 
examination report, the examiner noted that degenerative 
joint disease of the right shoulder was "at least as likely 
as not related to [the veteran's] gunshot wound injury."  

However, in the subsequent April 2005 rating decision, the RO 
noted, in cursory fashion, that "[t]here [was] no basis for 
a separate evaluation for the degenerative joint disease of 
your right shoulder because limitation of motion of the 
shoulder has already been considered in the criteria for 
muscle injuries."  

The determination of whether a separate evaluation for 
degenerative joint disease of the right shoulder is warranted 
will impact the veteran's remaining claims for increased 
evaluations for muscle injuries stemming from his initial in-
service gunshot wound injury, given the close anatomical 
proximity of these disorders and the symptomatology involved; 
as such, the Board's determination of those matters should be 
deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a rating decision, the RO should 
specifically address the issue of service 
connection for degenerative joint disease 
of the right shoulder, to include as 
secondary to a service-connected gunshot 
wound of the right shoulder.  

2.  Regardless of the RO's determination 
of the issue of service connection for 
degenerative joint disease of the right 
shoulder, to include as secondary to a 
service-connected gunshot wound of the 
right shoulder, this matter should be 
addressed in a Supplemental Statement of 
the Case, as it stems from the initial 
appeal.  See AB v. Brown, supra.  

This Supplemental Statement of the Case 
should also address the inextricably 
intertwined issues of an evaluation in 
excess of 30 percent for residuals of a 
gunshot wound to the right upper 
extremity for the period from February 
27, 1991 to July 2, 1997; an evaluation 
in excess of 20 percent for residuals of 
a gunshot wound to the right deltoid 
muscle (Muscle Group III) for the period 
beginning on July 3, 1997; entitlement to 
an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right 
biceps muscle (Muscle Group V) for the 
period beginning on July 3, 1997; and an 
evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right 
triceps muscle (Muscle Group VI) for the 
period beginning on July 3, 1997.  The 
veteran and his representative should be 
allowed a reasonable period of time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEVEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


